DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 5, 7-9, 12, 14-16, and 19
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mucignat et al., US 20100235667 A1, (“Mucignat” Cited in IDS dated 4/15/2022).
Regarding Claim 1,
 Mucignat teaches a method for managing a plurality of applications on a computing device in accordance with sleep states under which the computing device is operating, the method comprising, at the computing device:
in response to detecting that a first condition is satisfied: causing the computing device to transition from operating in a lowest-power sleep state to a higher-power sleep state; and ([0077] “a device may enter an inactive power mode (e.g., a sleep or hibernate mode) and may only enter an active power mode (e.g., a high active power mode or a low active power mode) to analyze motion sensor data during certain intervals of time … The device may then re-enter an active power mode at particular intervals (e.g., for 15 seconds every minute) to analyze the motion sensor data generated during that interval. ” Emphasis added;
i.e. when the interval timer expires – a first condition giving the claim the BRI – the system shifts power modes) 
 in response to detecting that a second condition is satisfied while operating in the higher-power sleep state: (Fig. 3B, element 314 [0053] “At step 314, device 100 may determine whether or not new motion sensor data has been received by processor 102”) 
causing at least one application of the plurality of applications (Fig. 3B elements 312; 
See also [0051] “step 312 of FIG. 3B, and the motion sensing application may continue to be run by processor 102 while device 100 operates in a low active power mode ”) to carry out at least one respective action.  (Fig. 3B, element 316; 
See also [0053] “If new motion sensor data has been received, process 300 may advance to step 316 and processor 102 may use the motion sensing application to analyze the motion sensor data in order to distinguish the particular type of user motion event that caused the movement detected by sensor 112. Processor 102 may then use the motion sensing application to determine how device 100 should handle the distinguished type of motion event and advance to step 318.” Emphasis added.) 
Regarding Claim 2,
 Mucignat teaches wherein the first condition is satisfied when:
an event that was scheduled by the computing device is triggered, and/or the computing device is plugged into a power source.  ([0077] “a device may enter an inactive power mode (e.g., a sleep or hibernate mode) and may only enter an active power mode (e.g., a high active power mode or a low active power mode) to analyze motion sensor data during certain intervals of time … The device may then re-enter an active power mode at particular intervals (e.g., for 15 seconds every minute) to analyze the motion sensor data generated during that interval. ”; 
Emphasis added. i.e. a wake to low-active power event is scheduled for a predetermined interval to process sensor data;
See also [0037] “Electronic device 100 can include different power management modes for controlling and managing power consumption by the components of the device and any periphery devices that may be coupled to the device … modes for reducing power consumption when the device is not connected to a remote power supply (e.g., when the electronic device is not plugged into a wall socket).” Emphasis added.)
Regarding Claim 5,
 Mucignat teaches wherein: the second condition is satisfied when the computing device detects a presence of a user based on one or more of: ([0054] “At step 318, device 100 may determine whether or not processor 102 has distinguished from the received motion sensor data (e.g., at step 316) a user motion event ….” Emphasis added;
See also [0032]) 
sonar output by the computing device, radar output by the computing device, detected motion of the computing device itself, or voice identification. (Fig. 1, elements 101 and 112; See also ([0054] “At step 318, device 100 may determine whether or not processor 102 has distinguished from the received motion sensor data (e.g., at step 316) a user motion event ….” Emphasis added.)  
Regarding Claim 7,
 Mucignat teaches wherein the plurality of applications were previously executing on the computing device prior to transitioning into the lowest-power sleep state. ([0046] “It is to be understood that various other types of applications may also be run by processor 102 during the high active power mode and utilized at step 302 ….”); See also [0068] “no software applications may be running in the hibernate power mode)”)  
Claim(s) 8-9, 12, 14-16, and 19
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-2, 5, and 7. Specifically:
Claim(s) 8 and 15 correspond(s) to claim(s) 1;	
Claim(s) 9 and 16 correspond(s) to claim(s) 2;
Claim(s) 12 and 19 correspond(s) to claim(s) 5; and
Claim(s) 14 correspond(s) to claim(s) 7. Therefore claim(s) 8-9, 12, 14-16, and 19 is/are rejected under the same reasoning set forth above over Mucignat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3-4, 10-11, and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucignat et al., US 20100235667 A1, (“Mucignat” Cited in IDS dated 4/15/2022) in view of Zhodzishsky, US 20120003932 A1, (“Zhodzishsky” Cited on IDS dated 2/17/2022)
Regarding Claim 3,
 Mucignat does not teach wherein: the second condition is satisfied when an indication is received from a second computing device that is associated with the computing device, 
the indication specifies the at least one application of the plurality of applications, and the indication specifies the at least one respective action.  
Mucignat goes on to teach that its computing device contains wireless communication circuitry – such as BLUETOOTH – for communicating with other electronic devices as well as driving power modes based upon user inputs from any of the I/O circuitry. (Mucignat [0019] and [0046]) 
Zhodzishsky teaches the second condition is satisfied when an indication is received from a second computing device that is associated with the computing device, ([0016] “the Bluetooth proximity host 110 may start or stop performing actions or running applications related to an associated Bluetooth proximity device at a time when the associated Bluetooth proximity device comes into a presence range or goes out of an away range of the Bluetooth proximity host 110.” Emphasis added;
See also [0035] “Bluetooth host controller 116a may manage or control the Bluetooth baseband 116b and the Bluetooth RF 116c to measure received signal strength (RSSI) of the Bluetooth proximity device. RSSI measurements or RSSI measurements plus transmit power level of the Bluetooth proximity device may indicate or measure distance between the Bluetooth proximity host device 112” Emphasis added.) 
the indication specifies the at least one application of the plurality of applications, and the indication specifies the at least one respective action.  ([0035] “For example, in instances where the Bluetooth proximity host 110 knows that the associated Bluetooth proximity device such as the Bluetooth proximity device 120a at the position 1 is coming into the presence range, the Bluetooth proximity host 110 may start executing applications such as auto logon with the software running on the Bluetooth host device 112 for the Bluetooth proximity device 120a” Emphasis added;
See also [0020] – [0021] “Bluetooth host device 112 may be operable to start running the host software to perform actions such as, for example, auto login and/or other similar application related to a presence condition of the Bluetooth proximity device 120b … for example, automatically log off. The host device 112 may also stop or suspend running some applications and may stay in the low power mode until a Bluetooth proximity presence trigger occurs.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Zhodzishsky with the teaching of Mucignat as both references are directed to controlling power in computing systems. Moreover, Zhodzishsky improves on Mucignat’s teaching of triggering power modes based on user input over various I/O interfaces (Mucignat [0019] and [0046]) by teaching a technique which detects user presence/absence based on proximity of a user device and triggers power modes accordingly (Zhodzishsky [0032] – [0033]) thus improving power control and power saving in the system.
Regarding Claim 4,
 Mucignat does not teach further comprising:
calculating a distance between the computing device and the second computing device; and
 scaling an operational level of the at least one respective action based on the distance.
Zhodzishsky teaches calculating a distance between the computing device and the second computing device; and
 ([0032] “the Bluetooth proximity host 110 may be operable to estimate distance from an associated Bluetooth device based on signal strength of a corresponding Bluetooth connection. The Bluetooth proximity host 110 may perform various actions such as auto logon or auto logoff, and run applications for the associated Bluetooth proximity device such as the Bluetooth proximity device 120a at the position 1.”)   
scaling an operational level of the at least one respective action based on the distance. ([0032] “Upon receiving the Bluetooth proximity away trigger from the Bluetooth host controller 116a, the Bluetooth host device 112 may perform actions or run applications related to the away condition of the Bluetooth host device 112. For example, the Bluetooth host device 112 may suspend, start, or stop running certain applications. In this regard, the Bluetooth host device 112 may enter into a low power mode to reduce power consumption on the Bluetooth host device 112” Emphasis added.) 
Claim(s) 10-11 and 17-18
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 3-4. Specifically:
Claim(s) 3 correspond(s) to claim(s) 10 and 17;	and
Claim(s) 4 correspond(s) to claim(s) 11 and 18.
Therefore claim(s) 10-11 and 11-19 is/are rejected under the same reasoning set forth above over Mucignat in view of Zhodzishsky.
Claim(s) 6, 13, and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucignat et al., US 20100235667 A1, (“Mucignat” Cited in IDS dated 4/15/2022) in view of Zhang, US 20140309996 A1, (“Zhang”)
Regarding Claim 6,
 Mucignat does not teach wherein, when the computing device detects the presence of the user based on voice identification, the at least one application and the at least one respective action are selected based on the voice identification.  
Mucignat goes on to teach that its computing device contains I/O circuitry including a microphone as well as driving power modes based upon user inputs from any of the I/O circuitry. (Mucignat [0019], [0022], and [0046]) 
Zhang teaches when the computing device detects the presence of the user based on voice identification, the at least one application and the at least one respective action are selected based on the voice identification.  ([0045] “the user may directly speak out a voice including the identification information (e.g., a specific vocabulary, such as a name) through the voice manner to wake up the mobile terminal apparatus 300 to execute the voice interaction function.” Emphasis added;
See also [0054] “for example, using one or more applications. For instance, when the voice signal V2 is ‘Call David Wang.’, ‘Check the weather of Taipei tomorrow.’, ‘What time is it now?’ or the like, the voice signal V2 includes the executing request, and after parsing the voice signal V2”.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Zhang with the teaching of Mucignat as both references are directed to controlling power modes in computing systems. Moreover, Zhang improves on Mucignat’s teaching of triggering power modes based on user input over various I/O interfaces (Mucignat [0019] and [0046]) by teaching a technique which activates a “wake-up module” based on I/O detected on the microphone interface (Zhang [00045] and [0054]) thus improving power control and power saving in the system.
Claim(s) 13 and 20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 6. Therefore claim(s) 13 and 20 is/are rejected under the same reasoning set forth above over Mucignat in view of Zhang
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187